

Exhibit 10.1




SEPARATION AGREEMENT AND RELEASE OF CLAIMS
This Separation Agreement and Release of Claims (the “Agreement”) is a binding
contract between Cornerstone Building Brands, Inc. and its subsidiaries,
affiliates, and related entities (including the entities known as NCI Group,
Inc., NCI Building Systems, Inc., Ply Gem Industries, Inc., and Employee’s
hiring entity), (collectively, the “Company”), on the one hand, and, Donald R.
Riley, individually (“Employee”), on the other hand. The Company and Employee
will be referred to individually as a “Party” and collectively as the “Parties.”
I.RECITALS
WHEREAS, Employee has served as the CEO of the NCI Division and Head of Supply
Chain and Technology and then as CEO of the Commercial Solutions Segment and
Head of Supply Chain and Technology pursuant to the Amended and Restated
Agreement between Employee and NCI Building Systems, Inc. and NCI Group, Inc.,
dated July 1, 2017, as amended by the Letter Agreement between Employee and NCI
Building Systems, Inc. dated December 10, 2018, (collectively, the “Employment
Agreement”);
WHEREAS, on February 10, 2020, the Company and Employee separated employment.
For purposes of this Agreement and the Employment Agreement, the employment
termination is without “Cause” (as that term is defined in the Employment
Agreement) and is agreed by the Parties to have occurred within twenty-four (24)
months after a Change in Control (as defined in the Employment Agreement);
WHEREAS, the Employment Agreement provides that Employee’s right to receive the
benefits described in the Employment Agreement are conditioned on Employee’s
execution, delivery and non-revocation of a general release of any and all
claims against the Company and its Affiliates (the “Release”), which Release
shall include the release of claims attached as Appendix B to the Employment
Agreement and such other terms and conditions as may be mutually agreed by the
Parties;
WHEREAS, on February 10, 2020, Employee was provided by the Company an agreement
titled “Separation Agreement and Complete Release of Claims” in furtherance of
the general release requirement, which included certain language in Appendix B;
WHEREAS, on February 24, 2020, Employee signed Appendix B and agreed to continue
to negotiate a Release, including such additional terms and conditions as may be
mutually agreed by the Parties.
NOW, THEREFORE, in consideration of the promises and the terms and provisions
set forth herein, the mutual benefits to be gained by the performance thereof,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
II. DEFINITIONS
Any capitalized terms used but not defined in this Agreement shall have the
meanings ascribed to them in the Employment Agreement.
“Equity Documents” collectively means the Plan and all Stock Agreements.
“Plan” refers to the Long-Term Stock Incentive Plan, as amended, maintained by
the Company for purposes of providing incentives, business goodwill, and
encouraging share ownership on the part of employees, officers, directors, and
consultants.



--------------------------------------------------------------------------------



“Section 409A” means Section 409A of the Internal Revenue Code, as amended, and
the regulations and guidance promulgated thereunder.
“Stock Agreements” shall mean all underlying award agreements issued pursuant to
the Plan granting the Stock Awards to Employee.
“Stock Awards” refers to the restricted stock units, stock options, performance
share units, and/or performance cash-based and share awards, or any other equity
or equity-based awards, previously granted by the Company to Employee in
accordance with the Plan and all award agreements issued pursuant to the Plan.
“Unvested Shares” shall mean the Stock Awards granted to Employee which remain
unvested upon the separation of Employee's employment pursuant to the terms of
the Equity Documents.
“Vested Shares” shall mean the Stock Awards granted to Employee which will vest
in accordance with the terms of this Agreement and/or the Equity Documents.
III. AGREEMENT
1.Separation from Employment. Effective as of February 10, 2020, (the
“Separation Date”), Employee separated as an employee of the Company. As of the
Separation Date, Employee shall also have resigned from all positions held with
the Company.
2.Minimum Termination Compensation. Irrespective of whether Employee signs this
Agreement, Employee will receive the Minimum Termination Compensation (as
defined in Section 5.a. of the Employment Agreement).
3.Review of Agreement. Employee acknowledges that he shall have twenty-one (21)
calendar days from the date it is fully negotiated to consider and execute this
Agreement and that he may use as much or as little of this time as he wishes. To
accept the Agreement, Employee
must date and sign and return the Agreement to the Company or its attorney
Michelle Mahony. Return of the agreement may be made by (i) personal delivery to
Cornerstone Building Brands, Attention: Katy Theroux, 10943 N. Sam Houston
Parkway West, Houston, Texas, 77064, or (ii) email to
Katy.Theroux@cornerstone-bb.com or MMahony@m2dlaw.com. Following execution of
the Agreement, Employee shall have seven (7) days to revoke his acceptance of
this Agreement. Revocation must be in writing and submitted to the Company at
the personal delivery address and/or e-mail indicated above. Revocation will not
be effective unless it is received by the Company prior to the 8th day after
Employee executes this Agreement. This Agreement shall be effective upon the
expiration of the revocation period, and will be irrevocable at that time
(hereinafter, the “Effective Date”).
4.Consult Attorney. By tender of this Agreement to Employee, the Company hereby
advises Employee in writing to consult with an attorney of his choosing prior to
signing this Agreement.
5.Separation Benefits. Upon execution of a Release as defined in the Employment
Agreement (including such additional terms as may be mutually agreed), Employee
will be provided the “Separation Benefits” described in Section 5.c(i)-(ii) of
the Employment Agreement regarding “Payment Following a Change in Control” in
the event Employee’s employment is terminated by the Company without Cause
within twenty-(24) months after a Change in Control. Those benefits include (a)
the “Base Severance Payment” (as defined in the Employment Agreement and set
forth on Exhibit B), (b) three (3) times the target annual bonus of the Employee
for the year in which the date of termination occurs (the “CIC Payment”) (as set
forth on Exhibit B), (c) the “Pro Rata Bonus” (as defined in the Employment
Agreement) and (d) the COBRA Premium Payment (as defined in the Employment
Agreement and set forth on Exhibit B). All payments and benefits are subject to
all withholding required for taxes. The Parties agree that this Agreement
satisfies the Release requirement. Employee further understands and agrees that
he would not be entitled to such benefits in the absence of his execution of a
Release (as defined in the Employment Agreement).



--------------------------------------------------------------------------------



a.Payment Terms. Employee understands that the foregoing Separation Benefits
shall be subject to terms set forth in the Employment Agreement, including the
forfeiture terms contained in Section 11, in addition to those set forth in the
Equity Documents. All payments shall be made pursuant to the schedule set forth
on Exhibit B (or if not specified therein, such as for the Pro Rata Bonus, in
accordance with the terms of the Employment Agreement.
b.No Other Severance; No Reduction for Deferred Compensation. The Parties agree
that pursuant to Section 5.e of the Employment Agreement, Employee shall have no
duty to seek other employment nor shall any payments made or to be made to
Employee pursuant to the Employment Agreement be offset by any amount earned
from other employment or for any other reason and the payments set forth in
Section 5 of the Employment Agreement shall constitute the exclusive payments
and benefits in the nature of severance or termination pay or salary
continuation and termination benefits which shall be due to Employee upon the
termination of employment and shall be in lieu of any other such payments under
any plan, program, policy or other arrangement which has heretofore been or
shall hereafter be established by the Company or any of its affiliates. The
calculations of the Minimum Termination Compensation, Base Severance Payment,
Pro Rata Bonus, COBRA Premium Payment, and the CIC Severance Payment shall be
made without reduction for any voluntary deferral of compensation made by
Employee.
6. Stock Awards. The treatment of all outstanding Stock Awards upon the
Separation Date shall be governed by the terms and conditions of the Equity
Documents, as applicable. The Parties have conferred and jointly drafted Exhibit
A attached hereto, which they agree lists the applicable vesting treatment upon
the Separation Date of all outstanding Stock Awards.
7. Restrictive Covenants.
a.Survival of Restrictive Covenants in Employment Agreement. Consistent with
Sections 11 and 14 of the Employment Agreement, Employee agrees that the
restrictive covenants contained in the Employment Agreement, expressly including
those contained in Sections 6 and 7 and 8 of the Employment Agreement, shall
remain in full force and effect as binding obligations on the Parties in
accordance with their express terms following execution of this Agreement.
Employee agrees that he has read and understands these obligations and agrees to
abide by the same.
b.Survival of Restrictive Covenants in Equity Documents. As a condition to
acceptance of the Stock Awards issued to Employee by the Company, Employee
electronically agreed to the terms and conditions of the accompanying Equity
Documents, including but not limited to certain non-competition,
non-solicitation, non-recruitment, non-disclosure and other restrictive
covenants contained in those Equity Documents. The Parties agree that those
restrictive covenants shall also remain in full force and effect as binding
obligations on Employee in accordance with their express terms following
execution of this Agreement. Employee agrees that he has read and understands
these obligations.
8. Return of Company Property. Employee acknowledges that as of the date of this
Agreement, to best of his knowledge, he has surrendered to the Company all
lists, books, and records and other documents incident to the business of the
Company and its Affiliates, and all other property belonging to any of them, it
being understood that all such lists, books, records, and other documents are
the property of the Company and its Affiliates; provided, however, that Employee
has not surrendered and is permitted to retain a copy of his contacts and
calendar as well as a copy of all publicly filed plans and agreements, benefit
plans and Equity Documents in which Employee participates, employee handbooks
applicable to Employee and statements of Employee’s compensation and benefits
that have been provided to Employee by the Company, its Affiliates or any of
their designated plan service providers.
9. Release of Claims by Employee. Employee hereby waives and releases and
forever discharges the Company and its and their respective parent entities,
subsidiaries, divisions, limited partnerships, affiliated corporations,
successors and assigns and their respective past and present directors,
managers, officers, stockholders, partners, agents, employees, insurers,
attorneys, and servants each in his, her or its capacity as



--------------------------------------------------------------------------------



such, and each of them, separately and collectively (collectively, “Releasees”),
from any and all existing claims, charges, complaints, liens, demands, causes of
action, obligations, damages and liabilities, known or unknown, suspected or
unsuspected, whether or not mature or ripe, that Employee ever had and now has
against any Releasee arising out of or in any way related to Employee’s
employment with or separation from the Company, to any services performed for
the Company, to any status, term or condition in such employment, or to any
physical or mental harm or distress from such employment or non-employment or
claim to any hire, rehire or future employment of any kind by the Company, all
to the extent allowed by applicable law. This release of claims includes, but is
not limited to, claims based on express or implied contract, compensation plans,
covenants of good faith and fair dealing, wrongful discharge, claims for
discrimination, harassment and retaliation, violation of public policy, tort or
common law, whistleblower or retaliation claims; and claims for additional
compensation or damages or attorneys' fees or claims under federal, state, and
local laws, regulations and ordinances, including but not limited to Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act (“WARN”), or equivalent state WARN Act, the Employee Retirement
Income Security Act, and the Sarbanes-Oxley Act of 2002. Employee understands
that this release of claims includes a release of all known and unknown claims
through the date on which this release of claims becomes irrevocable.
Limitation of Release: Notwithstanding the foregoing, this release of claims
will not prohibit Employee from filing a charge of discrimination with the
National Labor Relations Board, the Equal Employment Opportunity Commission or
an equivalent state civil rights agency, but Employee agrees and understands
that he is waiving his right to monetary compensation thereby if any such agency
elects to pursue a claim on his behalf. Further, nothing in this release of
claims shall be construed to waive any right that is not subject to waiver by
private agreement under federal, state or local employment or other laws, such
as claims for workers' compensation or unemployment benefits or any claims that
may arise after the date on which this release of claims becomes irrevocable. In
addition, nothing in this release of claims will be construed to affect any of
the following claims, all rights in respect of which are reserved:
a.Any payment or benefit set forth in the Agreement;
b.Any rights as a shareholder of the Company;
c.Reimbursement of unreimbursed business expenses properly incurred prior to the
termination date in accordance with policy of the Company;
d.Claims in respect of equity compensation owned by Employee or rights to LTIP
or other equity awards;
e.Vested benefits under the general employee benefit plans (other than severance
pay or termination benefits under general policy of the Company, all rights to
which are hereby waived and released);
f.Any claim for unemployment compensation or workers' compensation administered
by a state government to which Employee is presently or may become entitled;
g.Any claim that either of the Companies has breached this release of claims;
and
h.Indemnification as a current or former director or officer of either of the
Company or any of its subsidiaries (including as a fiduciary of any employee
benefit plan), or inclusion as a beneficiary of any insurance policy related to
Employee’s service in such capacity.
10. Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by Employee and an authorized representative
of the Company.



--------------------------------------------------------------------------------



11. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the Party charged with such
waiver or estoppel.
12. Notices. Except as otherwise stated herein, for purposes of this Agreement,
all notices or other communications hereunder shall be in writing and shall be
effective on receipt and given in person and/or by United States Certified Mail,
return receipt requested, postage prepaid (with evidence of receipt by the Party
to whom the notice is given), addressed as follows:


To the Company:
Cornerstone Building Brands, Inc.
Attn: Chief Human Resources Officer
10943 North Sam Houston Parkway West
Houston, Texas 77064


To Employee:
At his address most recently contained in the Company’s records


Either Party may designate a different address by providing written notice to
the other Party.


13. Severability and Interpretation. If any provision of this Agreement is held
to be invalid, illegal or unenforceable, in whole or part, such invalidity will
not affect any other provision, and all other provisions will remain in full
force and effect. The fact that counsel for any one of the Parties drafted this
Agreement shall not be material to the construction of this Agreement.
14. Counterparts and Titles. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document. The titles and headings preceding the
text of the paragraphs and subparagraphs of this Agreement (including Exhibits)
have been inserted solely for convenience of reference and do not constitute a
part of this Agreement or affect its meaning, interpretation or effect.
15. Governing Law; Venue. This Agreement will be construed and enforced in
accordance with the laws of the State of Texas, without regard to conflict of
law principles of the State of Texas or the conflict of law principles of any
other jurisdiction which would cause the application of any law other than those
of the State of Texas to apply. The Parties consent and agree to submit to
personal jurisdiction in the State of Texas and agree that the exclusive venue
for any disputes, lawsuits, actions and/or proceedings arising from or related
in any way to this Agreement or Employee’s employment is in the state and/or
federal courts in Houston, Harris County, Texas.
16. Indemnification. Section 28 of the Employment Agreement and Employee’s
indemnification agreement entered into with the Company, dated November 24, 2014
(the “Indemnification Agreement”) shall survive the termination of Employee’s
employment and remain in force and effect.
17. No Admission of Liability. Employee acknowledges, by entering into this
Agreement, that the Parties do not admit to the violation of any employment or
labor law or any unlawful or tortious conduct or any other wrongdoing of any
kind in connection with Employee or his employment.
18. Entire Agreement. This Agreement, those provisions intended to survive
termination of the Employment Agreement as set forth in Section 14 of the
Employment Agreement, the Equity Documents,



--------------------------------------------------------------------------------



and the Indemnification Agreement referenced in Section 28 of the Employment
Agreement constitute the entire agreement of the Parties with respect to the
subject matter hereof, and supersede all prior agreements, understandings,
representations, negotiations, discussions or arrangements, either oral or
written. For the avoidance of doubt, the restrictive covenants contained in the
Employment Agreement and the same contained in the Equity Documents shall remain
binding on Employee and in full force and effect according to their terms
following execution of this Agreement. None of the Parties have relied on any
statements or representations that have been made by any other Party that are
not set forth in this Agreement, and no Party is entitled to rely on any
representation, agreement or obligation to disclose information that is not
expressly stated in this Agreement.
19. Section 409A.
a.If Employee is deemed to be a “specified employee,” as such term is defined in
Section 409A and determined as described below in this sub-paragraph, and if any
portion of the Base Severance Payment or CIC Severance Payment is subject to
Section 409A, the character and timing of the payment thereof shall be
determined pursuant to this subparagraph. It is hereby specified that as much of
the Base Severance Payment or CIC Severance Payment as can be paid without the
application of Section 409A(a)(2)(B)(i) and Treas. Reg. §1.409A01(i) shall be
paid at times consistent with Section 5.b or Section 5.c of the Employment
Agreement as applicable without application of this paragraph. The remaining
portion of the Base Severance Payment or the CIC Severance Payment shall not be
payable before the earlier of (i) the date that is six months after Employee’s
termination, (ii) the date of Employee’s death, or (iii) one or more dates that
otherwise comply with the requirements of Section 409A. Employee shall be a
“specified employee” for the twelve-month period beginning on April 1 of a year
if Employee is a “key employee” as defined in Section 416(i) of the Code
(without regard to Section 416(i)(5)) as of December 31 of the preceding year or
using such dates as designated by the Compensation Committee in accordance with
Section 409A and in a manner that is consistent with respect to all of the
Company’s nonqualified deferred compensation plans. For purposes of determining
the identity of specified employees, the Compensation Committee may establish
such procedures as it deems appropriate in accordance with Section 409A.
b.The intent of the Parties is that payments and benefits under this Agreement
comply with, or be exempt from, Section 409A and any ambiguous provision will be
construed in a manner that is compliant with or exempt from the application of
Section 409A. Without limiting the generality of the immediately preceding
sentence, it is intended that the COBRA Premium Payment and the Pro Rata Bonus
shall be “short-term deferrals” within the meaning of Treas. Reg.
§1.409A-1(b)(4) that are exempt from Section 409A. For purposes of Section 409A,
each installment in a series of installment payments is intended to be a
separate payment. Any taxes or penalties assessed on Employee under Section 409A
shall be the sole responsibility of Employee.
c.A termination of employment will not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms will mean a “separation from service.”
20. Third Party Beneficiaries and Binding Effect. Each of the Releasees who are
not signatories to this Agreement are hereby agreed to be third party
beneficiaries of this Agreement and shall be entitled to all rights, benefits,
and protections of this Agreement, and shall further be entitled to enforce this
Agreement and each of its terms. This Agreement shall be binding on the Parties
hereto, together with their respective executors, administrators, successors,
personal representatives, heirs, and assigns.
21. Payment to Estate. If Employee dies prior to full satisfaction of the
obligations owed under the Employment Agreement as incorporated herein, any
monies that may be due Employee as of the date of Employee’s death will be paid
to Employee’s estate.



--------------------------------------------------------------------------------



22. California Residents/Workers Only. Employee expressly waives any and all
rights under Section 1542 of the Civil Code of the State of California and any
like provision or principle of common law in any foreign jurisdiction. Section
1542 provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”


With full awareness and understanding of the above provision and for the purpose
of implementing the general release of any and all claims as contemplated in the
Employment Agreement, but subject to the Limitation of Release exceptions set
forth in Section 9 of this Agreement, Employee hereby waives any rights he may
have under Section 1542, as well as under any other statutes or common law
principles of similar effect and expressly releases the Company and Releasees
from claims which he does not presently know or suspect to exist at this time.




[Remainder of Page Intentionally Blank]











--------------------------------------------------------------------------------



Each signatory to this AGREEMENT has entered into this separation agreement and
Release of Claims KNOWINGLY, voluntarily, freely and without duress after having
consulted with an attorney or advisor of THEIR choice. EACH SIGNATORY AGREES
THAT THEY HAVE FULLY READ AND UNDERSTAND THIS AGREEMENT (including exhibits) and
have had a full and fair opportunity to ask any questions they have about the
agreement.


EMPLOYEE: Donald R. Riley


By: /s/ Donald R. Riley


Date: March 15, 2020




CORNERSTONE BUILDING BRANDS, INC. AND ITS SUBSIDIARIES, AFFILIATES AND RELATED
ENTITIES (INCLUDING THE ENTITIES KNOWN AS NCI GROUP, INC., NCI BUILDING SYSTEMS,
INC., PLY GEM INDUSTRIES, INC., AND EMPLOYEE’S HIRING ENTITY)
By: /s/ Todd R. Moore


Printed Name: Todd R. Moore


Title: Executive Vice President and Chief Legal, Risk, and
Compliance Officer and Corporate Secretary


Date: March 15, 2020

























--------------------------------------------------------------------------------



EXHIBIT A





Award Type (Award Number)Award DateVested Shares (Accelerating or Currently
Vested Pursuant to Equity Documents)Unvested Shares Subject to ForfeitureNQSO
(8155720)11/16/201840,997 (Vested on 11/16/2019, Unexercised as of the date of
the Agreement)163,991  RS (5472333)7/1/20177,685  N/ARS
(5724387)12/15/201716,862  N/ARSPERF (5724375)12/15/201759,511  N/ARS
(6083544)11/16/201820,498 (Vested on 11/16/2019)81,995  RSPERF
(6083548)11/16/2018N/A51,246  






















--------------------------------------------------------------------------------



EXHIBIT B


Payment Schedule



Payment DatePayment AmountDescriptionOn or Before April 15, 2020$ 2,800,000.00
Accelerated Base and CIC Severance PaymentsOn or Before April 15, 2020$
32,303.86COBRA Premium Payment6/2021$ 12,500.00 Installment Base and CIC
Severance Payments7/2021$ 187,500.00 Installment Base and CIC Severance
Payments8/2021$ 187,500.00 Installment Base and CIC Severance Payments9/2021$
187,500.00 Installment Base and CIC Severance Payments10/2021$ 187,500.00
Installment Base and CIC Severance Payments11/2021$ 187,500.00 Installment Base
and CIC Severance Payments12/2021$ 187,500.00 Installment Base and CIC Severance
Payments1/2022$ 187,500.00 Installment Base and CIC Severance Payments2/2022$
187,500.00 Installment Base and CIC Severance Payments3/2022$ 187,500.00
Installment Base and CIC Severance Payments





* All Installment Base and CIC Severance Payments starting in June 2021 shall be
made on the first practicable payroll date after the first of the month.


** The amount of the Pro Rata Annual Bonus is not currently known but will be
paid on the same payroll date the annual bonus is paid to other participants in
the Annual Bonus Plan, on or before March 15, 2021.

